DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/12/2021 has been entered.  Claims 1, 3-6, 8-10, 21, 24, 26 are pending in the application with claims 1, 21 amended, claims 2, 7, 11-20, 22, 23, 25 cancelled.

Allowable Subject Matter
Claims 1, 3, 4, 9 and 10 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the endoscopic tool includes an electromagnetic sensor” in Lines 1-2, wherein an electromagnetic sensor has already been claimed as part of the endoscopic tool in Claim 1 and therefore it’s unclear if this is meant to be an additional electromagnetic sensor or the same electromagnetic sensor as defined in Claim 1.  Appropriate correction is required.
Claim 6 recites the limitation “the laparoscopic tool includes an electromagnetic sensor” in Lines 1-2, wherein an electromagnetic sensor has already been claimed as part of the laparoscopic tool in Claim 1 and therefore it’s unclear if this is meant to be an additional electromagnetic sensor or the same electromagnetic sensor as defined in Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Patent No. 6,287,290, hereinafter Perkins) in view of Goldberg et al. (US Patent Application Publication No. 2013/0096379, hereinafter Goldberg).

In regard to claim 21, Perkins discloses a surgical system (Fig. 4B), comprising:
an endotracheal tube (120) configured to be inserted into a patient’s airway (Fig. 4B), the endotracheal tube having a first tube defining a first lumen (Fig. 4B);
an endoscopic navigation catheter (10) defining a lumen and configured for insertion through the first lumen of the endotracheal tube for navigation of the endoscopic navigation catheter to an area of interest within the airway of the patient by extending the endoscopic navigation catheter distally from a distal end of the one of the first or second lumens through which the endoscopic navigation catheter is inserted (Fig. 4B, the catheter (10) extends through the first lumen of the endotracheal tube beyond a distal end of the first tube), the lumen defined by the endoscopic navigation catheter configured to receive an endoscopic tool (280) to guide the endoscopic tool to the area of interest within the airway of the patient (the catheter is capable of receiving an endoscopic tool, such as tool (280)); and
(252) in proximity to the area of interest and configured to receive a laparoscopic tool therethrough (Fig. 8) for insertion of the laparoscopic tool into the airway of the patient, wherein the laparoscopic tool is configured to be navigated within the airway of the patient to the area of interest to enable a combined laparoscopic and endoscopic treatment of the area of interest using the laparoscopic tool and the endoscopic tool (the aforementioned limitation is intended use, wherein the laparoscopic access port is capable of being used to enable insertion of the laparoscopic tool into the airway of the patient to enable a combined laparoscopic and endoscopic treatment of the area of interest using the laparoscopic tool and the endoscopic tool since the laparoscopic access port can deliver a variety of laparoscopic tools therethrough which can be used for delivery into the airway of the patient, for example a needle can be inserted through the laparoscopic access port to puncture the lung to release and/or aspirate air, Col. 10, Lines 26-36).
Perkins does not expressly the endotracheal tube having both a first tube defining a first lumen and a second tube defining a second lumen separate from the first lumen and having a length that is less than a length of the first lumen, at least one of the first or second tubes of the endotracheal tube configured to be inserted into a lung of the patient; an inflatable balloon disposed on the first tube and configured to compress against an inner wall of an airway within the patient’s lung while the first tube is disposed within the patient’s lung, wherein a distal end of the second lumen terminates within a trachea of the patient when the inflatable balloon compresses against the inner wall of the airway within the patient’s lung, the second lumen configured to receive one 
Goldberg teaches of using an analogous endotracheal tube (300, Figs. 3A-3C) to perform thoracic procedures.  The endotracheal tube (300) comprising a first tubular member (310, first tube), second tubular member (320), and third tubular member (330, second tube).  The first tubular member (310, first tube) is longer than the second and third tubular members and comprises a bronchial balloon (350) configured to compress against the inner wall of the left or right bronchus to isolate the left or right lung.  The second and third tubular members (320, 330) are configured to be positioned within the trachea of the patient and are maintained in position within the trachea via inflation of a tracheal balloon (340).  The third tubular member (330, second tube) is configured to receive an optical stylet device (360), the optical stylet device (360) comprising a viewing device (361) at the distal end of an image guide (362) and also an illumination channel (363) extending therethrough (Par. 39-40).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the endotracheal tube (120) of Perkins with the endotracheal tube (300) of Goldberg enabling the left or right lung to be isolated to perform thoracic surgeries.  Additionally, the first tube of the endotracheal tube positioned within the left or right bronchus provides the benefit of acting as a guide for inserting surgical tools within the left or right bronchus as opposed to solely positioning the endotracheal tube within the trachea and having to maneuver surgical tools to make sure they are inserted into the left or ring lung appropriately.  
In regard to claim 24, Perkins teaches wherein the first and second lumens are configured to receive at least one of the endoscopic navigation catheter or an endoscopic tool therethrough (the navigation catheter or endoscopic tools are capable of insertion through the central lumen of the endotracheal tube).

In regard to claim 26, Perkins teaches wherein the lumen defined by the endoscopic navigation catheter is configured to receive the endoscopic tool to guide the endoscopic tool to the area of interest while the endoscopic navigation catheter is extended distally of the distal end of the one of the first or second lumens through which the endoscopic navigation catheter is inserted and the one of the first or second lumens through which the endoscopic navigation catheter is inserted is disposed within the patient’s lung (Perkins teaches of a catheter inserted through a central lumen of endotracheal tube and endoscopic tools inserted through a lumen of the catheter.  Aljuri teaches of an endotracheal tube positioned within the lung of a patient).

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 
Applicant argues:
	“Thus, Perkins only contemplates operating externally of the lung to collapse a lung segment using either a laparoscopic tool to compress the outer surface of the lung segment or a needle to puncture the outer surface of the lung segment. This is insufficient to teach or suggest a laparoscopic tool that is configured to be inserted into and navigated within an airway of a patient to an area of interest to enable a combined laparoscopic and endoscopic treatment of the area of interest using the laparoscopic tool and the endoscopic tool. For at least the foregoing reasons, Applicant submits that Perkins fails to teach or suggest the recited combination of features of amended claim 21.”

The examiner disagrees since the claim only requires the laparoscopic access port to be capable of insertion of a laparoscopic tool therethrough so that a laparoscopic tool can reach an airway of a patient since the laparoscopic tool is a not a positively claimed component and the claims are directed towards product claims and not method claims.  Therefore, any number of tools can be inserted through the laparoscopic access port to reach an airway of a patient, including puncture needles to puncture a lung of a patient as a non-limiting example.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 10, 2021